Case 8:17-cr-00174-JDW-CPT Document 131 Filed 06/16/20 Page 1 of 3 PageID 2414



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

 UNITED STATES OF AMERICA

 v.                                                               Case No.: 8:17-cr-174-T-27CPT

 JASON JEROME SPRINGER

 ___________________________________/

                                              ORDER

        BEFORE THE COURT is Defendant Springer’s Motion for Reconsideration (Dkt. 130).

 He seeks “reconsideration of sentence[] imposed pursuant to F.R.C.P. 60(B) and the extraordinary

 circumstances created by COVID-19 and this courts own recommendation.” (Id. at 1). A response

 is unnecessary. The motion is DENIED without prejudice.

        Springer was indicted and charged with threatening to kill a federal judge (Count One),

 endeavoring to obstruct justice (Count Two), and attempted witness tampering (Count Three).

 (Dkts. 1, 43). A jury found him guilty on Counts Two and Three, but not on Count One. (Dkt. 80).

 Springer was sentenced to 33 months imprisonment and three years of supervised release. (Dkt.

 97). In his motion, he asserts that it “was determined [he] is ineligible for early release according

 to 18 USC 3621.” (Dkt. 130 at 2). He further “asks this Court for reconsideration of time served

 in light of the Attorney General’s enactment of the Care[s] Act and the extraordinary circumstances

 involved,” including the Bureau of Prisons’ purported inability “to control and treat the

 coronavirus.” (Id. at 3). He further requests that this Court consider his post-sentencing conduct,

 including his completion of the Residential Drug Abuse Program, in granting relief. (Id. at 4; Dkts.

 130-1, 130-3).


                                                  1
Case 8:17-cr-00174-JDW-CPT Document 131 Filed 06/16/20 Page 2 of 3 PageID 2415



        However, Springer cites no authority finding that his assertions constitute a basis to

 reconsider his sentence under Rule 60 of the Federal Rules of Civil Procedure. See United States

 v. Ford, 677 F. App’x 628 (11th Cir. 2017). To the extent his motion is construed as a motion

 seeking compassionate release under 18 U.S.C. § 3582(c)(1)(A) and Section 603 of the First Step

 Act, the request is also due to be denied. See United States v. Hunt, 660 F. App’x 815, 817 (11th

 Cir. 2016) (finding district court did not err in construing Rule 60(b) motion as motion for a

 reduced sentence under 18 U.S.C. § 3582(c)(2)).

        The First Step Act amended § 3582(c)(1)(A) to permit a defendant to seek compassionate

 release after exhausting administrative remedies within the Bureau of Prisons. See First Step Act

 of 2018, § 603(b). Springer provides no documentation reflecting that he has exhausted all

 available administrative remedies in the Bureau of Prisons. Even if he had, he has not shown

 extraordinary and compelling reasons warranting a modification of his sentence. Indeed, while the

 First Step Act provides for a sentence reduction based on “extraordinary and compelling

 circumstances,” the reduction must be “consistent with applicable policy statements issued by the

 [United States] Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

        The Sentencing Commission promulgated its policy statement in U.S.S.G. § 1B1.13. The

 application notes to § 1B1.13 list four circumstances as extraordinary and compelling under §

 3582(c)(1)(A): (A) a serious medical condition; (B) advanced age and deteriorating health; (C)

 family circumstances; and (D) an extraordinary and compelling reason other than, or in

 combination with, (A)-(C), as determined by the Director of the Bureau of Prisons. § 1B1.13, cmt.

 n.1. Springer’s purported basis for relief does not fall within these circumstances, and this Court

 is therefore without authority to grant his request.


                                                   2
Case 8:17-cr-00174-JDW-CPT Document 131 Filed 06/16/20 Page 3 of 3 PageID 2416



         Finally, to the extent Springer moves for reconsideration of the order denying his motion

 under 28 U.S.C. § 2255, he fails to set forth any basis for reconsideration. Springer v. United

 States, 8:19-cv-1843-T-27CPT, ECF: 26. Accordingly, his motion is DENIED without

 prejudice.

         DONE AND ORDERED this 16th day of June, 2020.




                                              /s/ James D. Whittemore
                                              JAMES D. WHITTEMORE
                                              United States District Judge


 Copies to: Petitioner, Counsel of Record




                                                 3
